70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas S. SCHAFF, Plaintiff--Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant--Appellee.
No. 94-1937.
United States Court of Appeals, Fourth Circuit.
Nov. 15, 1995.

Douglas S. Schaff, Appellant Pro Se.  Judith Ann Bollinger, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland;  Eileen Marie Houghton, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that granted summary judgment to the Defendant.  Appellant alleged numerous claims of employment discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1994), and Violations of the Rehabilitation Act of 1973, 29 U.S.C.A. Sec. 791 (West Supp.1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Schaff v. Shalala, Nos.  CA-93-1251-HAR;  CA-93-1993-HAR (D.Md. July 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.